DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Applicant’s election without traverse of Group 1, drawn to claims 1-8 on January 21, 2021 is acknowledged. Claims 9 and 10 are withdrawn from prosecution at this time for being drawn to a non-elected group
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., (US 20150171478).
Regarding claims 1 and 4-8, Suzuki discloses an all solid state battery including an first active material layer including an active material, a second active material layer, and a solid electrolyte later [0015], a sulfide solid electrolyte is used for the solid electrolyte [0039]. The solid electrolyte layer contains a binder, examples of the binder can be acrylonitrile butadiene rubber, butadiene rubber, polyvinylidene fluoride, styrene butadiene rubber ([0040]/ [0042]). Suzuki further discloses in example 1, an inorganic solid electrolyte that comprises Li2S and P2S5 
While Suzuki does not explicitly disclose the binder includes a polymer satisfying the follow conditions 1 or 2, (condition 1) A Young’s module is 0.003 GPa or more and less than 0.2 GPa and a breaking elongation is 300% to 700%, and (condition 2) A young’s modulus is 0.2 to 2 GPa and a breaking elongation is 10% to 1,000%, however, Suzuki discloses polymers such as acrylonitrile butadiene rubber, butadiene rubber, polyvinylidene fluoride, and styrene butadiene rubber ([0040]/ [0042]), which are the same polymers  included in the list of acceptable polymers in the original specification at [0036].  Due to Suzuki using the same polymer as the applicant the polymer is expected to have the same Young’s modulus, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 1, 6 AND 8 )
Examiner further notes that Li2S and P2S5 reads on the claimed active material. (CLAIM 4 AND 7)  Examiner further notes that heptane solvent reads on the claimed dispersion medium. (CLAIM 5)
Regarding claim 2, Suzuki discloses all of the limitations as set forth above in claim 1. While Suzuki does not explicitly disclose the polymer satisfies the following condition 3,  Young’s modulus is 0.2 to 2 GPa and a breaking elongation is 300% to 700%, Suzuki discloses the use of polymersacrylonitrile butadiene rubber, butadiene rubber, polyvinylidene fluoride, styrene butadiene rubber ([0040]/ [0042]), which are the same polymers included in the list of acceptable polymers in the original specification at [0036]. Due to Suzuki using the same polymers as the applicant and based on the temperature and compression used during manufacture (CLAIM 2)
Regarding claim 3, Suzuki discloses all of the limitations as set forth above in claim 1.  Suzuki does not disclose the yield elongation of the polymer is 10% or more. Suzuki discloses a compressive force is applied to the solid electrolyte and causes a deformation, while the compressive force is applied the deformation of the solid electrolyte is sustained, however when the compressive force is removed the solid electrolyte becomes easy to be recovered to a shape close to a shape before the force was applied [0035]. 
Examiner notes that yield elongation is the increase in length of a material when it is stretched under tension until it reaches a yield point (breaking point of deformation point). Examiner further notes that the role of the binder is to act as a binding/adhesive agent for the particles in the solid electrolyte, the binder is able to expand during harsh environments in the battery. Examiner further notes that a binder comprises polymers with great elastic properties that are capable of expanding during high temperatures in an effort to continue to bond the active material particles. 
 In effort to optimize the elastic properties of the binder and polymer, it would have been obvious to one having ordinary skill in the art to arrive at the claimed yield elongation of the polymer is 10% or more in order to maintain the adhesion of the particles.  (CLAIM 3)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722